Mr. Justice Dickey : I concur in the ruling that the Avife has full power to contract Avith her husband, subject only to the limitations in the statute. I do not, however, think that we have any warrant for declaring this contract void. It may be, that such a contract may be used to carry out collusion between the parties, and in such'case, if the contract should be held void on that account, the alleged collusion ought to be pleaded and proven. There is no allegation of unlawful collusion in this case, and I think it is not to be presumed. If security against collusion demands that such contracts as this should be held void, it is for the legislature to so provide by statute. The statute has no such provision, and I think the court has no power to legislate upon this question. Mr. Justice Scholfield : I concur in the conclusion reached in this case. Mr. Justice Scott : I do not concur in the opinion of the majority of the court. Mr. Justice Craig : I concur in affirming the judgment.